DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for detection and identification of target material in spectral imagery, comprising:
storing a first set of spectra for a plurality of target materials in a target detection library;
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image;
storing a second set of spectra for a plurality of target materials in a target identification library; and
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels.

Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus for detecting and identifying target material in spectral imagery, comprising:
at least one processor;
at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
determine, using a target detection library, a target detection score representing the likelihood of presence of at least one of a plurality of target materials in each of a plurality of pixels in a spectral image;
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels.

Claim 17 is copied below, with the limitations belonging to an abstract idea being underlined.
A system, comprising:
an apparatus comprising at least one processor and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to:
receive at least one spectral image comprising a plurality of pixels; 
determine, using a target detection library, a target detection score representing the likelihood of presence of at least one of a plurality of target materials in at least one pixel of the at least one spectral image; and
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for the at least one pixel; and
an interface in communication with the at least one processor representing the material identification score for the one or more of the plurality of target materials for the at least one pixel.

In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.

The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system with an interface in communication with a processor, i.e. a display, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The additional limitations of storing a first set of spectra for a plurality of target materials in a target detection library, storing a second set of spectra for a plurality of target materials in a target identification library, or receiving at least one spectral image comprising a plurality of pixels equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).



The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 11, and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10, 12-16, and 18-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halper (US 2014/0185864).

Regarding claim 1, Halper discloses a method for detection and identification of target material in spectral imagery (see Abstract: method of identification of materials based on hyperspectral imagery), comprising:
storing a first set of spectra for a plurality of target materials in a target detection library (see paragraphs 0007, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials);
determining, by an apparatus using the target detection library, a target detection score representing the likelihood of presence of at least one of the plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between the given pixel and each target signature, discloses analyzing pixels, i.e. a plurality of pixels);
storing a second set of spectra for a plurality of target materials in a target identification library (see paragraphs 0036 and 0069-0070: discloses a library/database of stored reference signatures of known background materials, such background 
determining, by the apparatus using the target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures).

Regarding claim 11, Halper discloses an apparatus for detecting and identifying target material in spectral imagery (see Abstract: system and method of detecting and identifying materials based on hyperspectral imagery), comprising:
at least one processor (see Abstract and Fig. 3: processor);
at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to (see Abstract, Fig. 3, and paragraph 0069: memory with instruction to be execute by a processor):
determine, using a target detection library, a target detection score representing the likelihood of presence of at least one of a plurality of target materials in each of a plurality of pixels in a spectral image (see paragraphs 0007-0008, 0036, and 0064: 
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for each of the plurality of pixels (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures).

Regarding claim 17, Halper discloses a system (see Abstract: system and method of detecting and identifying materials based on hyperspectral imagery), comprising:
an apparatus comprising at least one processor and at least one memory device storing a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to (see Abstract, Fig. 3, and paragraph 0069: memory with instruction to be execute by a processor):
receive at least one spectral image comprising a plurality of pixels (see Fig. 5 and paragraphs 0024 and 0041: inputs for receiving input, input data includes a hyperspectral image, image has pixels); 
determine, using a target detection library, a target detection score representing the likelihood of presence of at least one of a plurality of target materials in at least one pixel of the at least one spectral image (see paragraphs 0007-0008, 0036, and 0064: determining a goodness of fit score to quantify the spectral match between 
determine, using a target identification library, a material identification score representing a likely identification of one or more of the plurality of target materials for the at least one pixel (see paragraphs 0007-0008, 0036, and 0064: computes a score between the pixels and a background material in the library of known background materials in the same manner as the scores for the previously discussed reference signatures); and
an interface in communication with the at least one processor representing the material identification score for the one or more of the plurality of target materials for the at least one pixel (see Fig. 5 and paragraphs 0024 and 0041: system includes an output, output includes a metric representing the likelihood that a target material is contained in the ROI/pixels of the image).

Regarding claim 2, Halper further discloses wherein the first set of spectra stored in the target detection library is different from the second set of spectra stored in the target identification library (see paragraphs 0007-0008, 0036, and 0064: discloses a library/database of stored reference signatures for one or more target materials and a library for one or more background signatures).

Regarding claims 12, Halper further discloses wherein the target detection library comprises a first set of spectra, the target identification library comprises a second set of spectra, and the first set of spectra is different from the second set of 

Regarding claim 20, Halper further discloses wherein a first set of spectra for a plurality of target materials is stored in the target detection library, a second set of spectra for a plurality of target materials is stored in the target identification library, and the first set of spectra is different from the second set of spectra (see paragraphs 0007-0008, 0036, and 0064: discloses a library/database of stored reference signatures for one or more target materials, i.e. first set of spectra, and a library for one or more background signatures, i.e. second set of spectra).

Regarding claim 3, Halper further discloses wherein a subset of the first set of spectra stored in the target detection library is the same as a subset of the second set of spectra stored in the target identification library (see paragraphs 0008-0009, 0029, 0033-0035, and 0048: ACE comparison with a target material may include modeled spectra that comprises a mixture between the target and the background spectra, the mixture signatures comprise a subset of the background spectra, thus, meeting the broad interpretation of wherein the target mixture spectra, i.e. previously discussed first target detection library, is the same as the background/second set of spectra is the target identification/background library).

Regarding claim 6, Halper further discloses, comprising determining the first set of spectra and the second set of spectra (see paragraphs 0007, 0025, 0036 and 0069-0070: discloses a library/database of stored reference signatures for one or more target materials, i.e. first set of spectra has been determined; see paragraphs 0036 and 0069-0070: discloses a library/database of stored reference signatures of known background materials, i.e. second set of spectra has been determined).

Regarding claims 7 and 14, Halper further discloses wherein the first set of spectra comprises at least one mixture of one or more of the target materials with at least one additional non-target material (see paragraphs 0008-0009, 0029, 0033-0035, and 0048: ACE comparison with a target material may include modeled spectra that comprises a mixture that includes non-target/background material with respect to the previously discussed first set).

Regarding claims 8 and 15, Halper further discloses wherein the second set of spectra comprises at least one low abundance target material (see paragraphs 0023-0024 and 0029: mixture includes a low percentage, i.e. low abundance, material, low abundance material may be a background spectra, second set of spectra comprises background target material).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Robinson (US 2014/0321697).

Regarding claim 4, Halper does not expressly disclose wherein the target detection score for each of the plurality of pixels is determined simultaneously, and wherein the material identification score for each of the plurality of pixels is determined simultaneously.

	Robinson discloses a method of evaluating pixels for a material of interest wherein the target detection score is determined simultaneously for each pixel (see Fig. 5 and paragraphs 0049, 0062, and 0065: method includes steps that determine the scores for the pixels in in a single step, i.e. a valid interpretation of simultaneously determined). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Robinson, i.e. analyzing the detection scores for the plurality of pixels simultaneously, for the advantageous benefit of determing the scores for the plurality of pixels before moving onto a subsequent . 
	
Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Owechko (US 2016/0313184).

Regarding claims 5 and 13, Halper does not expressly disclose wherein the plurality of target materials comprises a plurality of multi-level hierarchical target material class designations, and wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations.

	Owechko discloses wherein the plurality of target materials comprises a plurality of multi-level hierarchical target material class designations (see Abstract, Fig 3, and paragraphs 0028-0030 and 0034: multi-level hierarchical cluster level/class designations); and wherein the material identification score is determined simultaneously for each of the plurality of multi-level hierarchical target material class designations (see Fig 5 and paragraphs 0030, 0035, 0045, and 0055: analysis of the cluster level similarity occurs continuously until a stop condition is met, i.e. evaluation at the cluster level is determined simultaneous). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Owechko, i.e. using a multi-

Regarding claims 18, Halper does not expressly disclose wherein the plurality of target materials comprises a plurality of multi-level hierarchical target material class designations, and wherein the plurality of instructions cause the at least one processor to simultaneously determine the material identification score for each of the plurality of multi-level hierarchical target material class designations.

Owechko discloses wherein the plurality of target materials comprises a plurality of multi-level hierarchical target material class designations (see Abstract, Fig 3, and paragraphs 0028-0030 and 0034: multi-level hierarchical cluster level/class designations); and wherein the plurality of instructions cause the at least one processor to simultaneously determine the material identification score for each of the plurality of multi-level hierarchical target material class designations (see Fig 5 and paragraphs 0030, 0035, 0045, and 0055: analysis of the cluster level similarity occurs continuously until a stop condition is met, i.e. evaluation at the cluster level is determined simultaneous; and see paragraphs 0045 and 0057: method implemented using software/instructions to be executed by a processor). 
	It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Owechko, i.e. using a multi-level hierarchical clustering classification scheme, for the advantageous benefit of reducing the computational complexity of endmember identification. 
Claim 9-10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halper (US 2014/0185864) in view of Pogorzala (Gas plume species identification by regression analysis), see NPL of record.

Regarding claims 9, 16, and 19, Halper further discloses wherein the plurality od instruction cause the at least one processor to apply/applying model averaging on the plurality of linear mixture models (paragraphs 0041 and 0069: PRISM approach determines a material identification score using model averaging, processor is configured to execute instruction stored within memory to implement the invention).

Halper does not expressly disclose wherein determining a material identification score comprises determining a model selection metric for each of a plurality of linear mixture models. 

Pogorzala discloses determining a material identification score comprises determining a model selection metric for each of a plurality of linear mixture models (see Abstract and section 2.3: discloses determining if the model is a good fit or a poor fit using an f-test, i.e. a test as referenced in the applicant’s specification, in relation to target identification; see section 2.4: model is a linear combination, i.e. linear mixture). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Pogorzala, i.e. testing the fit 

Regarding claim 10, Halper does not expressly disclose wherein determining a material identification score further comprises, after determining the model selection metrics for each of the plurality of linear mixture models, rejecting one or more of the plurality of linear mixture models.

Pogorzala discloses after determining the model selection metrics for each of the plurality of linear mixture models, rejecting one or more of the plurality of linear mixture models (see Abstract and section 2.3: discloses determining if the model is a good fit or a poor fit using an f-test, i.e. a test as referenced in the applicant’s specification, basis vector for the model is rejected when the disclosed ratio is less than the disclosed threshold). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Halper with the teachings of Pogorzala, i.e. testing the fit of the models, for the advantageous benefit of eliminating mixture models that have a poor fit with the spectral image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865